Case 1:19-cv-00190-SOM-RT Document 1-1 Filed 04/15/19 Page 1 of 18                                  PageID #: 7


                                                                                                        ~M~'e~.,},.
  RICHARD D. GRONNA #5391
  Attorney at Law                                                                       L>'~~ '..;:ti ~ ~                ' ~~:
  841 Bishop Street, Suite 2201
  Honolulu, Hawaii 96813
  Telephone: (808) 521-3336
  Facsimile: (808) 566-0347                                                                                 ~ ~ ~?~~
                                                                                        -~ ~--#---~-                        -
  E-Mail: rgronna@hawaii-personal-injury.com                                                            ~``" ~'`
  Attorney for Plaintiff
  GREG CRANE

                IN THE CIRCUIT COURT OF THE FIRST CIRCUIT

                               STATE OF HAWAII

  GREG CRANE, an individual,                     CIVIL N0. 18-1-2061-12 JHA
                                                 [Other Non-Vehicle Tort;
              Plaintiff,                         Products Liability]

        vs.                                      FIRST AMENDED COMPLAINT;
                                                 SUMMONS
  BEN & JERRY'S HOMEMADE, INC., a
  for profit corporation, dba BEN
  & JERRY'S ICE CREAM; DOES 1-20,
  DOE CORPORATIONS 1-20; DOE
  PARTNERSHIPS 1-20; DOE NON-
  PROFIT ENTITIES 1-20; DOE
  GOVERNMENTAL ENTITIES 1-20,

              Defendants.



                                    ~Z~l~~~~~i~i~y

       COMES NOW, Plaintiff GREG CRANE (hereinafter "Plaintiff

 CRANE"), by and through his attorney, Richard D. Gronna, for a

 Complaint against Defendants BEN & JERRY'S HOMEMADE INC. and DOE

 DEFENDANTS 1-20, alleges and avers as f~l.~.ows:

       1.     Plaintiff GREG CRANE (hereiraft~r referred to as

 CRANE) was at all times mate~i~~ her~ir~ ~: r~sic~ent of the City

 and County of Honolulu, State of Hawai`~:.

                                   do hereby certify that t~{s u a iu1i~, true, and
                                                                                               °'            ~                   :_ :~
                                correct copy of the oric~~nal bn fl(s in phis office.


                                             Clerk, First C~r~uit,   ate of Hawaii                  ~       ~ ~`
                            EXHIBIT A
                                                                                                        I          5 ~            t~ ~7
Case 1:19-cv-00190-SOM-RT Document 1-1 Filed 04/15/19 Page 2 of 18    PageID #: 8




        2.    Defendant BEN & JERRY'S HOMEMADE, INC. (hereinafter

  referred to as BEN & JERRY'S), is a for profit corporation who

  sell their products in the State of Hawaii.

        3.    Defendant BEN & JERRY'S was and is a corporation

  formed and existing under the laws of the State of Vermont.

        4.    During all relevant times herein, Defendant BEN &

  JERRY'S principal place of business was and is in Vermont.

        5.    During all relevant times herein, Defendant BEN &

  JERRY'S was authorized to do business by selling their BEN &

  JERRY'S ice cream products and was doing business by selling

  their BEN & JERRY'S ice cream products in the State of

  Hawaii.

        6.   The employees, agents, associates, representatives

  and/or other persons of BEN & JERRY'S and others who held

  themselves out as being agents or employees of BEN & JERRY'S

  were acting within the scope of such relationship.          BEN &

  JERRY'S are therefore liable for all of the acts and/or

  omissions of its employees, agents and/or putative employees

  under the doctrine of respondeat superior.

       7.    Defendant BEN & JERRY`S is otherwise vicariously

  liable for the acts and omissions of their employees, agents,

  associates, representatives and/or other persons who held

  themselves out as being agents or employees of BEN & JERRY'S

  under principal/agent or master/servant principles.


                                     - 2 -
Case 1:19-cv-00190-SOM-RT Document 1-1 Filed 04/15/19 Page 3 of 18   PageID #: 9




        8.    The employees, agents, associates, representatives

  and/or providers of BEN & JERRY'S were acting under the actual

  and/or apparent authority and/or agency of BEN & JERRY'S.

  Therefore, BEN & JERRY'S are liable for all acts and/or

  omissions of the employees, agents, associates, representatives

  and/or other providers of BEN & JERRY'S under the theory of

  apparent authority/agency, or is otherwise vicariously liable

  for their acts and omissions under the theory of apparent

  authority/agency.

        9.    Plaintiff intends to rely on the doctrine of res ipsa

  loquitor.

        10.   Plaintiff is presently unable to ascertain the true

  names of DOES 1-20, DOE CORPORATIONS 1-20; DOE PARTNERSHIPS 1-

  20; DOE NON-PROFIT ENTITIES 1-20; DOE GOVERNMENTAL ENTITIES 1-

  20, who are therefore sued herein under fictitious names; said

  Doe Defendants are connected in some manner with the named

  Defendant and are the agents, servants, employees, employers,

  representatives or independent contractors of the named

  Defendant and/or were in some manner presently known to

  Plaintiff engaged in the activities alleged herein and/or were

 in some manner responsible for the injuries and damages

  sustained by Plaintiff and the negligent conduct of said Doe

  Defendants are the proximate and legal cause of the injuries and

 damages sustained by Plaintiff. Pursuant to Rule 17(d) of the


                                    - 3 -
Case 1:19-cv-00190-SOM-RT Document 1-1 Filed 04/15/19 Page 4 of 18   PageID #: 10




   Hawaii Rules of Civil Procedure, Plaintiff will ask leave of

  Court to identify and substitute the true names, identities,

  capacities and responsibilities of Defendants DOES 1-20 when the

  same are ascertained.

                             FACTUAL ALLEGATIONS

        11.   On or about September 26, 2017 Plaintiff purchased a

  pint of Defendant BEN & JERRY'S "Brownie Batter Core" ice cream

  product.

        12. On the evening of September 26, 2017 Plaintiff opened

  Defendant BEN & JERRY'S "Brownie Batter Core" ice cream product

  and began to eat the "Brownie Batter Core" ice cream.

        13.   Plaintiff had eaten approximately half of the pint of

  ice cream when upon using a spoon, he scooped out a bite sized

  amount of ice cream out from the pint of "Brownie Batter Core"

  ice cream and began to chew down when he unexpectantly bit down

  onto a piece of a metal fragment that was embedded in the pint

  container of ice cream.

        14.   As a result of biting down into the piece of metal he

  fractured his teeth causing pain and the need to receive dental

  care and surgery for the damage caused to CRANE'S teeth and

  mouth.

        15.   Defendant BEN & JERRY'S created, manufactured,

  marketed, distributed, and/or sold their ice cream product

  labeled "Brownie Batter Core" ice cream.

                                     - 4 -
Case 1:19-cv-00190-SOM-RT Document 1-1 Filed 04/15/19 Page 5 of 18   PageID #: 11




         16.   Sales of Defendant BEN & JERRY`S "Brownie Batter

   Core" began in the United States for an unknown time prior to

   2017.

                                    COUNT I:
                                  (NEGLIGENCE)

         17.   Plaintiff re-alleges and incorporate by reference

   paragraphs 1 through 16 as if said paragraphs were fully set

   forth herein.

        18.    The above acts and omissions by Defendant BEN &

   JERRY'S constituted negligence of the part of Defendants by

   allowing for a metal foreign object to become embedded in their

   ice cream product.

        19.    Defendant BEN & JERRY'S owed a duty to Plaintiff to

   exercise reasonable care in the creation, manufacture,

   testing, inspection, labeling, and/or sale of the ice cream

   to insure it was safe and fit for its intended and/or

   reasonably foreseeable use.

        20.    Defendant BEN & JERRY'S also owed a duty to inform

   Plaintiff of any significant risks and problems that had been

   experienced with their ice cream products.

        21.    Defendant BEN & JERRY'S breached their duty to

   Plaintiff by negligently creating, manufacturing, testing,

  inspecting, labeling, and/or selling the ice cream which had

  a metal foreign object implanted in the pint of ice cream



                                      - 5 -
Case 1:19-cv-00190-SOM-RT Document 1-1 Filed 04/15/19 Page 6 of 18   PageID #: 12




   purchased by Plaintiff.

        22.   Defendant BEN & JERRY'S, and each of them, further

   breached their duties to Plaintiff by failing to inform of the

  significant risks and problems known to Defendant BEN &

   JERRY'S regarding their ice cream products.

        23.   As a direct and proximate result of the above,

  Plaintiff suffered and will continue to suffer injuries and/or

  damages in amounts to be proven at trial.

                                    COUNT II
                            (PRODUCTS LIABILITY)

        24.   Plaintiff re-alleges and incorporate by reference

  paragraphs 1 through 23 as if said paragraphs were fully set

  forth herein.

        25.   The pint of "Brownie Batter Core" ice cream was

  designed, created, manufactured, tested, inspected, labeled,

  distributed, marketed, and/or sold by Defendant BEN & JERRY'S

  contained a foreign metal object which made it unreasonably

  dangerous for its intended or reasonably foreseeable use.

        26.   Defendant BEN & JERRY'S failed to take reasonable

  measures to design their manufacturing process to protect

  against a reasonably foreseeable risk of injury.

        27.   The pint of ice cream reached Plaintiff without any

  change in the condition in which       it was sold.

        28.   Plaintiff used and consumed the ice cream as was



                                     - 6 -
Case 1:19-cv-00190-SOM-RT Document 1-1 Filed 04/15/19 Page 7 of 18   PageID #: 13




   directed for its intended and/or reasonably foreseeable purpose

   and use.

        29.    The pint of ice cream was defective because:

               a. It failed to perform as safely as an ordinary user

                 of the product would expect when used in an intended

                 or reasonably foreseeable manner, including

                 reasonably foreseeable misuses;

               b. The benefits of the creation design and

                 manufacturing of the product was outweighed by the

                 risk of danger inherent in that design and

                 manufacturing; and/or

               c. The use of the product in the manner intended or

                 reasonably foreseeable, including reasonably

                 foreseeable misuse, involved a substantial danger

                 known to Defendants; the danger would not be readily

                 recognized by the ordinary user or consumer of the

                 product; and

               d. Defendants failed to give adequate warnings of the

                 danger and/or     adequate instructions for safe       use.

         30.   The unreasonably dangerous manufacturing and

   production of the ice cream is shown by, among other things,

   having a foreign metal object embedded within the pint

   of ice cream.

         31.   As a direct and proximate result of the above,

                                      - 7 -
Case 1:19-cv-00190-SOM-RT Document 1-1 Filed 04/15/19 Page 8 of 18   PageID #: 14




   Plaintiff suffered and will continue to suffer injuries and/or

   damages in amounts to be proven at         trial.

                                    COUNT I2I
                              PRODUCTS LIABILITY
                               (FAILURE TO WARN)

         32.   Plaintiff re-alleges and incorporate by reference

   paragraphs 1 through 31 as if said paragraphs were fully set

   forth herein.

         33.   Defendant BEN & JERRY'S owed a duty to Plaintiff to

   provide adequate warnings of the known dangers of the ice

   cream product such as being aware of the possibility of

   having foreign metal objects embedded in the product.

         34.   Defendant BEN & JERRY'S knew or should have known that

   having a foreign metal object embedded in the ice cream created

   a risk of injury if it was used in an intended or reasonably

   foreseeable manner, including reasonably foreseeable misuse.

         35.   Defendant BEN & JERRY'S failed to use ordinary care

   to warn those intended or reasonably anticipated to use the

   ice cream product of the above-described risk.

         36.   The pint of Defendant BEN & JERRY'S "Brownie Batter

   Core" was defective because:

         a.    It failed to perform as safely as an ordinary user of

               the product would expect when used in an intended or

               reasonably foreseeable manner, including reasonably

               foreseeable misuses;

                                      - 8 -
Case 1:19-cv-00190-SOM-RT Document 1-1 Filed 04/15/19 Page 9 of 18   PageID #: 15




         b.    The benefits of the creation and manufacturing of the

               "Brownie Batter Core" were outweighed by the risk of

               danger inherent in that design; and/or

        c.     The use of the product in the manner intended or

               reasonably foreseeable, including reasonably

               foreseeable misuse, involved a substantial danger

               known to Defendants; the danger would not be readily

               recognized by the ordinary user or consumer of the

               product; and Defendants failed t o give adequate

               warnings of the danger and/or adequate instructions

               for safe use.

        37.    As a direct and proximate result of the above,

  Plaintiff suffered and will continue to suffer injuries and/or

  damages     in amounts to be proven at trial.

                                   COUNT IV
                       BREACEi OF IMPLIED WARR~~'NTY OF
                               MERCHANTABILITY

        38.    Plaintiff re-alleges and incorporate by reference

  paragraphs 1 through 37 as if said paragraphs were fully set

  forth herein.

        39.    Defendant BEN & JERRY'S created, manufactured,

  labeled, distributed, and/or sold the "Brownie Batter Core"

  which was purchased by Plaintiff.

        40.    Defendant BEN & JERRY'S impliedly warranted that the

  product was reasonably fit for its intended and ordinary use

                                     - 9 -
Case 1:19-cv-00190-SOM-RT Document 1-1 Filed 04/15/19 Page 10 of 18   PageID #: 16




   furnish a product suitable for the above-described purpose.

         48.   Defendant BEN & JERRY'S knew or had reason to know

   that the product would be purchased by a consumer such as of

   Plaintiff.

         49.   Plaintiff was a person reasonably expected to use or

   be affected by Defendant's product.

         S0.   The pint of Defendant BEN & JERRY'S ice cream sold to

   Plaintiff failed to meet the above-described purpose, and it

   failed while being used for its intended and ordinary

   purpose.

         51.   As a direct and proximate result of the above,

   Plaintiff suffered and will continue to suffer injuries

   and/or damages in amounts to be proven at trial.

                                     COUNT VI
                          BREACH OF EXPRESS WP..RRANTY

         52.   Plaintiff re-alleges and incorporate by reference

   paragraphs 1 through 51 as if said paragraphs were fully set

   forth herein.

         53.   Defendant BEN & JERRY'S designed, manufactured,

   labeled, distributed, and/or sold the pint of `Brownie Batter

   Core" which was purchased and consumed by Plaintiff.

         54.   Plaintiff was a person reasonably expected to use or

   be affected by Defendant's food product.

         55.   Defendant BEN & JERRY'S warranted by affirmation of
Case 1:19-cv-00190-SOM-RT Document 1-1 Filed 04/15/19 Page 11 of 18   PageID #: 17




   furnish a product suitable for the above-described purpose.

         48.   Defendant BEN & JERRY'S knew or had reason to know

   that the product would be purchased by a consumer such as of

   Plaintiff.

         49.   Plaintiff was a person reasonably expected to use or

   be affected by Defendant's product.

         50.   The pint of Defendant BEN & JERRY'S ice cream sold to

   Plaintiff failed to meet the above-described purpose, and it

   failed while being used for its intended and ordinary

   purpose.

         51.   As a direct and proximate result of the above,

   Plaintiff suffered and will continue to suffer injuries

   and/or damages in amounts to be proven at trial.

                                     COUNT V2
                          BREACH OF EXPRESS WARRANTY

         52.   Plaintiff re-alleges and incorporate by reference

   paragraphs 1 through 51 as if said paragraphs were fully set

   forth herein.

         53.   Defendant BEN & JERRY`S designed, manufactured,

   labeled, distributed, and/or sold the pint of "Brownie Batter

   Core" which was purchased and consumed by Plaintiff.

         54.   Plaintiff was a person reasonably expected to use or

   be affected by Defendant's food product.

         55.   Defendant BEN & JERRY'S warranted by affirmation of
Case 1:19-cv-00190-SOM-RT Document 1-1 Filed 04/15/19 Page 12 of 18   PageID #: 18




   fact, promise, description, sample, and/or model to Plaintiff

   that the pint of "Brownie Batter Core" was fit and

   appropriate for extended, safe, and proper use as a food

   product.

         56.   The above-referenced warranties by Defendant BEN &

   JERRY'S were intended to directly and/or indirectly induce

   persons such as Plaintiff to purchase the pint of "Brownie

   Batter Core", and thus became part of the basis of the

   bargain.

         57.   The pint of Defendant BEN & JERRY'S Brownie Batter

   Core that was manufactured and sold to Plaintiff was unfit,

   unsafe, and improper for the use for which it was intended,

   and was not suitable for consumption.

         58.   Defendant BEN & JERRY'S pint of "Brownie Batter Core"

   failed to conform to the above-referenced warranties.

         59.   As a direct and proximate result of the above,

   Plaintiff suffered and will continue to suffer injuries

   and/or damages in amounts to be proven at trial.

                                 COUNT VII
                          NEGLIGENT FAILURE TO WARN

         60.   Plaintiff re-alleges and incorporate by reference

   paragraphs 1 through 59 as if said paragraphs were fully set

   forth herein.

         61.   At all times relevant herein, Defendant BEN & JERRY'S



                                      - 12 -
Case 1:19-cv-00190-SOM-RT Document 1-1 Filed 04/15/19 Page 13 of 18   PageID #: 19




   was engaged in the development, testing, manufacture,

   marketing, and sales of the pint of Defendant BEN & JERRY'S

   "Brownie Batter Core" ice cream.

         62.   At all times relevant herein, Defendant BEN & JERRY'S

   designed, manufactured, labeled, distributed, and/or sold

   their "Brownie Batter Core" to stores selling ice cream and

   their patrons knowing that it would be consumed by those

   patrons who purchased the product.

         63.   Defendant BEN & JERRY'S owed a duty to Plaintiff to

   inform Plaintiff about any information indicating that the

   pint of "Brownie Batter Core" created an unreasonable risk of

   bodily injury and/or serious harm to consumers such as

   Plaintiff.

         64.   Defendant BEN & JERRY'S owed a duty to Plaintiff to

   inform Plaintiff about any information indicating that the

   pint of "Brownie Batter Core" ice cream created an

   unreasonable risk of bodily injury and/or serious harm to

   patients.

         65.   Defendant BEN & JERRY'S owed a duty to Plaintiff to

   inform Plaintiff about any information indicating that the

   "Brownie Batter Core" ice cream created an unreasonable risk

   of bodily injury and/or serious harm to consumers.

         66.   Defendant BEN & JERRY'S knew or should have known

   through testing, adverse event reporting, and/or otherwise,

                                     - 13 -
Case 1:19-cv-00190-SOM-RT Document 1-1 Filed 04/15/19 Page 14 of 18   PageID #: 20




   that the pint of "Brownie Batter Core" ice cream created a

   high risk of bodily injury and serious harm to consumers if

   metal fragments were embedded within the ice cream.

         67.   Defendant BEN & JERRY'S failed to provide adequate

   and timely warnings or instructions about the product and its

   known defects.

         68.   As a direct and proximate result of the above,

   Plaintiff suffered and will continue to suffer injuries and/or

   damages in amounts to be proven at trial.

                                   COUNT VIII
            VIOI,ATTON OF HAWAII REVISED STATUTES CHAPTER 480

         69.   Plaintiff re-alleges and incorporate by reference

   paragraphs 1 through 68 as if said paragraphs were fully set

   forth herein.

         70.   At all times relevant herein, Defendant BEN & JERRY'S

   was engaged in the development, testing, manufacture,

   marketing, sales and use of the "Brownie Batter Core" ice

   cream.

         71.   The conduct of Defendant BEN & JERRY'S as described

   above, including but not limited to concealment of important

   information and providing false and misleading information

   regarding the risks of injury associated with the consumption of

   their food product, offends established public policy and is

   substantially injurious to consumers such as Plaintiff; is



                                     - 14 -
Case 1:19-cv-00190-SOM-RT Document 1-1 Filed 04/15/19 Page 15 of 18   PageID #: 21




   deceptive; and constitutes unfair and/or deceptive acts or

   practices and/or unfair competition in violation of Hawaii

   Revised Statutes Chapter 480.

         72.   Defendant BEN & JERRY'S failed to disclose the health

   risks and defects of their product when offering that product

   to consumers such as Plaintiff.

         73.   Defendant BEN & JERRY'S has made substantial profits

   in Hawaii and from Hawaii residents such as Plaintiff from

   the sales and consumption of their ice cream products by use

   of unfair and/or deceptive means.

         74.   A reasonable person would not have elected to

   consume Defendant BEN & JERRY'S ice cream products had

   Defendant BEN & JERRY'S disclosed these concealed material

   facts that small foreign metal objects may be found in their

   ice cream products.

         75.   Plaintiff is entitled to damages to be determined at

   trial as provided for under Hawaii Revised Statutes Chapter




                                     - 15 -
Case 1:19-cv-00190-SOM-RT Document 1-1 Filed 04/15/19 Page 16 of 18   PageID #: 22




          WHEREFORE, Plaintiff prays for judgment in amounts in

    excess of the minimum jurisdictional requirements of this

    Court against the above-named Defendants, jointly and

    severally, as follows:

          1.      General damages in amounts proven at trial.

          2.      Special damages in amounts proven at trial.

          3.      Damages as provided under Hawaii Revised Statutes

    Chapter 480.

          4.      Plaintiff's attorneys' fees, costs,      prejudgment

    interest, and such other and further relief as the Court

    deemsproper in the premises.




         DATED:    Honolulu, Hawaii,




                                       GREG CRANE




                                     - 16 -
Case 1:19-cv-00190-SOM-RT Document 1-1 Filed 04/15/19 Page 17 of 18   PageID #: 23




                 IN THE CIRCUIT COURT OF THE FIRST CIRCUIT

                                STATE OF HAWAII

   GREG CRANE, an individual,              CIVIL N0. 18-18-1-2061-12 JHA
                                           [Other Non-Vehicle Tort;
               Plaintiff,                  Products Liability]

         vs.                               SUMMONS

   BEN & JERRY'S HOMEMADE, INC., a
   for profit corporation, dba BEN
   & JERRY'S ICE CREAM; DOES 1-20,
   DOE CORPORATIONS 1-20; DOE
   PARTNERSHIPS 1-20; DOE NON-
   PROFIT ENTITIES 1-20; DOE
   GOVERNMENTAL ENTITIES 1-20,

               Defendants.



                                     SUMMONS

   STATE OF HAWAII:

   To the above-named Defendants:

         You are hereby summoned and required to serve upon RICHARD

   D. GRONNA, Plaintiff's attorney, whose address is as follows:

               RICHARD D. GRONNA, #5391
               841 Bishop Street, Suite 2201
               Honolulu, HI 96813
               Telephone: (808) 523-2441
               Facsimile: (808) 566-0347
               E-mail: rgronna@hawaii-personal-injury.com

   an answer to the First Amended Complaint which is herewith

   served upon you, within twenty (20) days after service of this

   summons upon you, exclusive of the day of service.           If you fail

   to do so, judgment by default will be taken against you for the

   relief demanded in the First Amended Complaint.
Case 1:19-cv-00190-SOM-RT Document 1-1 Filed 04/15/19 Page 18 of 18   PageID #: 24




         Personal delivery of the summons between 10:00 p.m. and

   6:00 a.m. on premises not open to the public is prohibited

   unless a Judge of the Circuit Court permits, in writing on the

   summons, personal delivery during those hours.          If you fail to

   make your answer within the twenty (20) day time limit, judgment

   by default will be taken against you for the relief demanded in

   the Third Amended Complaint.


               DATED:   Honolulu, Hawaii,
                                                                      .n   _        ___

                                                                      _        .~


                                             Clerk of Court




                                       -2-
